DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 7108421 B2 teaches a radiation source mounting assembly comprising: a stage comprising an outer wall frame 201 which encloses the x-ray source 13, a swiveling x-ray source mount 202, and a servomotor linear actuator 203. The x-ray source is supported on the bottom by source mount 202 and from the sides by a pair of bushing mounts 206. The bushing mounts 206 are connected to the outer wall frame 201 by precision dowel pins 204 that are press-fit into bushings 205. The dowel pins 204 permit the bushing mounts 206, and thus the x-ray source 13 and source mount 202, to pivot with respect to the outer wall frame 201 pivoting motion.
CN107583208 (cited by applicant an included in the International Search Report of the 04/26/2021 IDS) teaches a mobile positioning and mounting device comprising a limiting movable mounting plate 1, limiting moving mounting grooves 3 are horizontally inlaid in the middle positions of the front side and the rear side of the limiting movable mounting plate 1, limiting moving mounting holes 4 are correspondingly formed in the middle positions of the outer sides of the limiting moving mounting grooves 3, and limiting moving mounting modules are embedded in the limiting moving mounting grooves 3; and supporting limiting moving plates 13 are symmetrically arranged at the upper end and the lower end of the limiting moving column 2 corresponding to limiting moving mounting grooves 3, wherein the mobile positioning and mounting device is configured for a radiotherapy bed.
None of the prior art teach a mounting mechanism, comprising positioning supports connected to the gantry and disposed between the lateral supports and the gantry, wherein thicknesses of the positioning supports are adjustable, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884